393 S.E.2d 569 (1990)
99 N.C. App. 579
In re TRUEMAN, a minor child.
No. 8930DC671.
Court of Appeals of North Carolina.
July 17, 1990.
*570 Gary E. Kirby, Sylva, for petitioner-appellee.
Graham Duls, Sylva, for respondent-appellant.
PHILLIPS, Judge.
That under the provisions of G.S. 7A-289.23 and G.S. 50A-3 the District Court of Jackson County has jurisdiction over this proceeding to terminate respondent's parental rights to the subject child which is a resident of that county and in the custody of his mother there pursuant to a decree of that courtis manifest and not contested. It is also clear that the action is in rem, as the court ruled. For the parent-child relationship is a status, as is that of husband and wife, Restatement (Second) of Conflict of Laws Secs. 69-79 (1971), and under G.S. 1-75.3(c) a suit to adjudicate a "status" is an in rem proceeding. But that an action is in rem does not dispense with the constitutional requirement that a state's exercise of jurisdiction over a non-resident must be consistent with due process under the standard established by International Shoe Co. v. State of Washington, 326 U.S. 310, 66 S. Ct. 154, 90 L. Ed. 95 (1945). Shaffer v. Heitner, 433 U.S. 186, 97 S. Ct. 2569, 53 L. Ed. 2d 683 (1977); Balcon, Inc. v. Sadler, 36 N.C.App. 322, 244 S.E.2d 164 (1978). See Note, Miller v. Kite: Should Domestic Disputes Require the Maximum of Minimum Contacts?, 64 N.C.L.Rev. 825 (1986). The first requirement of that long-established standard statutory authority to exert jurisdiction is clearly present in this instance; but the other requirement, that the person sued has had enough minimum contacts with the state to satisfy due process standards if required to defend the action here, is not. Respondent's only contact with this state, according to the record, is that his child was brought here by his former wife, is in her custody here, and such support payments as he has made under the Wisconsin court order have been sent here by the court. In Miller v. Kite, 313 N.C. 474, 329 S.E.2d 663 (1985), the defendant, whose contacts with the state greatly exceeded those of the respondent and included several visits to the child here, was deemed not to be subject to the jurisdiction of our courts. In view of that decision, we are obliged to hold that the meager contacts this respondent has had with the state are insufficient to support the exercise of jurisdiction over him in this proceeding, and therefore reverse the order appealed from.
Reversed.
EAGLES and ORR, JJ., concur.